Title: To Thomas Jefferson from Levi Lincoln, 13 December 1802
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir. 
            Washington Decr 13th 1802.
          
          It is to be feared, that I shall be too troublesome. But deeming it of importance tht. the feelings, spirit, and measures of the people, especially at the head quarters of opposition principles, should be seasonably and correctly known, I am induced to ask your perusal of the inclosed. I should have personally waited on you, but from an idea, that at the present time, it would have been impossible to have found you alone, and possessed of a leisure moment. The signature of the writer alluded to, is concealed, for a reason which will appear satisfactory on a future disclosure—
          Permit me to add, as a supplement to the inclosed, & a partial confirmation thereof, that Mr. Story is considered, as among the first of his age, in point of ability & sound principles. That it was his, and a few others, with Carlton’s, day & night, exertions, to arrest error & falshood, & to establish the truth, which defeated federalism in their late election. Besides a select meeting of leading characters from all parts of their district, personal private interviews with influential individuals, & a well written circular letter, sent to every considerable republican in the district. They caused for some time before the election, as many of Carlton’s papers edited for the purpose to be printed and dispersed in every town in the district, free of expence, as there were individuals, who could be induced to take & read them. It had the desired effect. Similar exertions would have been successful every where—This, generally was & is known, especially to the judges of our respective courts—Their implacable hatred to the new order of things, to the administration, & to its friends, has & will continue to shew itself in a persecution of all who dare to be active. Judge Sewall at the Marblehead meeting, for the choice of the representative, descended to a most virulent invective against the administration. With it, the judges of our Courts, or at least some of them have placed themselves in a state of war. A favorite object, undoubtedly is, in the course of hostilities, to mark & bear down, every obnoxious individual, who can be reached.
          Carlton is already seised. Story frowned upon, watched, & sought, as a desirable victim. He is considered as formidable, and if he can be depressed or driven from his post, an important victory will be gained. By Carlton’s prosecution, it is meant, not only to humble him and his paper, but to damp the ardor, & render vapid & ineffective the other papers engaged in the support of Govt. There can be but little doubt, if times shall not be very much altered, before the trial, of his conviction. It will be easy, by sending the veniries for 30 jurors to federal towns, & by a second selection of twelve from these 30, to obtain one pannel of full blooded filtrated federalists and from them, the political verdict—But little can be expected from proceedings, where the unceasing variety of direct and virulent libels, against the general Govt. and every person connected with it yielding it support, are passed by, to notice a single query, implicating with suspicion, a federal individual. The fact is, opposition arrogance claims for itself, an inviobility of character, while it indulges to a most intolerable and wanton outrage on the reputations of its opponents. It will be perceived, that my wishes are, that you would consider the propriety of making Story the naval officer. Altho, I do not believe, that Pickman’s conduct, has been so exceptionable as either Fosdick or Whettemore’s, yet I am persuaded, that the appointment of Story, would be more promotive of the general good than the removal of them both—This kind of reprisal, on state violence will check the evil and give firmness to the friends of the Union—I fear if when violently pushed by the officers of particular states, on account of their attachment to the national Govt. if they do not receive some marked support & countenance from it, they will be born down, lose their spirits, & remit of their exertions—I think for myself, considering the measures & clamors of the federalists, that removals are become one of the most defensible measures of the present administration—
          I am not personally acquainted with Mr Stevens but have frequently heard him mentioned as a respectable character, & have no doubt, of his making a good officer—
          A Mr Boyd who is expected from sea every hour meets my judgment, the most agreeably of any one, I have heard mentioned, as a successor to Fosdick. He also is personally unknown to me. But beleive from information his appointment would give satisfaction, unless he has apostatized since he left this country—
          Mr Lyman read law late in life, and I beleive never regularly studied and practiced it—was, I think, never admitted to the bar; but, for a short time, did small business, appearing under special powers—I have a good opinion of his natural abilities & general information, and also of his political merit, but am satisfied he would not be equal to fill the place you mention, & that it would not be useful to him, or the Govt, to place him there—
          On the last subject, I have my difficulties. The federalists in Boston & its neighbourhood, are intrenched in pride, power, wealth, and obstinate malignity to the present administration, and will impute every thing to it, which they can in any way distort & pervert to its injury. They can only be prostrated by a superior force. The Marshall’s duty calls him into various parts of the Country, places him with the Court in their Sessions, he has the custody of the juries in their deliberations, and some times, on trials of great political expectation, selects talesmen from a crowd brought into the court for the purpose. From the two first circumstances, the beneficial influence of a Marshal of intelligence, independance and attachment to the Govt. would be very great; in the two last, an important security for justice & impartiality, especially if their should be an attempt to carry the federal common law doctrines into execution—I know of no such character, at the present moment, nor do I beleive it best, at present, to remove Bradford—But if opposition will continue its outrage, it may become necessary to seek such a character for the Marshal’s office. By an extract from a thanksgiving sermon in the last centinel, which may be worth your perusal, we have a specimen of the spirit which Govt. has to contend with. A negative merit, or mere inaction, in its officers, will, I fear, be unequal to the conflict, A private citizen, much more an officer, ought to endeavour to check the abuse, & correct the misrepresentations which he is constantly hearing against the Govt—Ought the forbearing to influence the suffrages of others, tho, deserving of approbation, give to such a neutral officer any security for his being continued? If Bradford should remove his deputies, in pursuance of an indirect intimation from authority, would it not be considered as the compliance with a condition, which would render himself irremovable, however he might be deficient in his general duty to support the Govt.? ought not a difference to be taken betwixt the priviledge, of not voting, or voting for whom one pleases, in the choice of a representative, & the elective officers of Govt., & the subsequent duty, in reference to supporting or withholding that support from the Govt. which is the result of such a priviledge or choice?
          Besides I am apprehensive if the change of the deputies should be made, & understood to be made, in compliance with a communicated sentiment of the administration, federal perversness would make every thing of it, but the right one, and would labour to load the measure with odium, for the sake of imputing it to the executive—
          I have insensibly been betrayed into length in stating the ideas which have occured on this subject. and am inclined to think altho it is desirable, that principal officers should know that they are considered by Govt. as responsible for the political conduct of their deputies, it will be safest to leave them to collect this information from the measures of the administration, or from news paper paragraphs, and anonymous defences of removals, on the grounds of hostility to the Govt. in proof of which, the employing & continuing in office deputies, who unduly interfere in elections, may be adduced—
          Permit me to offer the strong impressions on my mind, of the great support Govt would derive from able, spirited, & well disposed officers, in such bitter places, as Boston, Salem & Portland as an apology for the trouble, I now give you—
          I am Sir with high esteem most respectfully your obt Svt
          
            Levi Lincoln
          
        